DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The reply filed on 12-31-2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Election of species 4 by the applicants is improper.
In the office action dated 10-7-2021, the applicants were required to elect and ultimate species for EACH of the six listed groups of species, and not to elect between the groups of species.
For example, for group 1.  The amine, the applicants may select any  ONE ultimate species of the disclosed or claimed polyamines, such as one of the polyamines listed in claim 8; for group 2. The isocyanate, the  applicants may select ONE ultimate species of the disclosed or claimed isocyanates such one of  the isocyanates listed in claims 9, etc.   This is just an example and the applicants may elect  species that are not claimed, but disclosed in the specification.  
The applicants are required to elect ONE ultimate species for EACH of the six listed groups of species., or six different ultimate species.
Should applicant still have questions regarding the election of species requirement, the applicants are encouraged to contact the examiner for further clarification.  
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

ISZ